DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment of 10 February 2020 is acknowledged and entered.
Applicants’ election of Group I and the species AT158 ([hGIP(3-30)NH2[H18K] C16diacid/18])) of 16 December 2020 is acknowledged.
Claims 1-62 have been canceled. Claims 63-84 are pending. Claims 65, 67-70, 79, 81, and 84 are withdrawn without traverse. Claims 63, 64, 66, 71-78, 80, 82, and 83 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group I and the compound AT158 hGIP(3-30)NH2[H18K] C16 diacid/18 in the reply filed on 16 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 65, 67-70, 79, 81, and 84 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no without traverse in the reply filed on 16 December 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See p.46-49.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: as set forth above the specification (see e.g. p.46-49) contains peptide sequences of four or more contiguous L-amino acids without a SEQ ID NO as required by 37 CFR 1.821(d).  
Appropriate correction is required.

Claim Objections
Claim 73 objected to because of the following informalities:  the claim repeats the amino acid residue at position 15 being modified in options iv) and ix).  Appropriate correction is required.
Claim 82 is objected to because of the following informalities:  the claim contains peptide sequences of four or more contiguous L-amino acids without a SEQ ID NO as required by 37 CFR 1.821(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 63, 64, 66, 71-78, 80, 82, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Sparre-Ulrich et al. (WO 2016/034186 A1, published 10 March 2016, hereafter referred to as ‘186), Irwin et al. (J. Med Chem. 49:1047-1054, published 2006, hereafter referred to as Irwin), and Sparre-Ulrich et al. (USP 10,774,127 B2, published 15 September 2020, priority to 12 October 2016, hereafter referred to as ‘127).
	The ‘186 application claims a GIP derivative hGIP(3-30)H18K (see e.g. SEQ ID NO:80 and claim 12). The ‘186 application further claims where the peptide is amidated 
	The difference between the ‘186 application and the claimed invention is that ‘186 does not teach that the compound contains a C16 diacid attached at K18.
	The Irwin art teaches that modified GIP molecules were produced including where Lys16 was modified with a palmitoyl group at the ε-amino group of the lysine side chain (see e.g. p.1047 Col.2 last paragraph). The modification is taught to result in resistance to DPP IV degradation for at least 24 hrs, compared to complete digestion of GIP after 8 hrs (see e.g. Table 2). The Irwin art also indicates and highlights the position of modifiable lysines in GIP (see e.g. Figure 1). Irwin indicates that the C16 masks the potential cleavage site for DPP IV (see e.g. p.1051 Col.1 1st paragraph). 
	The ‘127 patent teaches dual agonists targeting GIPR and GLP2R (see e.g. Col.6). In particular compounds are taught that comprise amino acids from both GLP-2 and GIP (see e.g. Col.6 line 40 to Col.7 line 45). Furthermore, these chimeric peptides are taught to be modified with fatty acids, including C16 diacids (see e.g. Col.2 lines 21-25 and Col.19 lines 33-34).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hGIP(3-30)H18K-amide of ‘186 would offer better pharmacological benefits over hGIP(3-30)amide, and with a desire to prevent DPP IV cleavage as shown in Irwin the skilled artisan would seek to modify the newly produced H18K with a C16 palmitoyl group similar to the Lys16 modification of Irwin. It would then be obvious to utilize C16 diacids in place of C16 as taught in the ‘127 patent for similar compounds targeting both GIPR and GLP2R. The skilled artisan would be motivated to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	The Examiner also notes that in the interests of compact prosecution, while acylation at K18 of SEQ ID NO:80 was elected by Applicants, the ‘186 art in view of Irwin would also motivate one of ordinary skill in the art to prepare a variant where Lys16 is acylated, reading upon claim 63.
	With respect to claim 64, the attachment of the C16 fatty acid to K18 would be such that the molecule does not comprise a fatty acid molecule attached to an N-terminal amino acid residue of position 3 of SEQ ID NO:2.
	With respect to claims 68 and 71, the ‘186 art teaches a H18K variant of SEQ ID NO:2 as set forth above.
	With respect to claim 72, the fatty acid is attached within residues 11 to 21 of SEQ ID NO:2.
	With respect to claims 73 and 74, the teachings of ‘186 and Irwin make obvious attachment of a fatty acid at either position 16 or position 18, as well as any position containing a lysine residue.

	With respect to claims 76 and 77, the C16 of Irwin reads upon both claims, comprising a CH3(CH2)14CO- group and in conjunction with ‘127 provides a COOH(CH2)14CO-.
	With respect to claim 78, the Irwin art teaches direct linkage to an amino acid via the ε-amino group of a lysine side chain.
	With respect to claim 80, as set forth above the ‘186 art claims a sequence identical to SEQ ID NO:75, hGIP(3-30)H18K.
	With respect to claim 82, as set forth above the ‘186 art in view of Irwin and ‘127 makes obvious a composition EGTFISDYSIAMDKIKQQDFVNQWLLA-C16diacid/K18 where the C16 diacid is attached directly to the ε-amino group of the lysine side chain. Also as set forth above the ‘186 art in view of Irwin and ‘127 would make obvious attachment of C16 diacid to K16 regardless of whether the K18 mutation is present.
	With respect to claim 83, as set forth above the ‘186 art teaches C-terminal amidation.

Double Patenting
Claims 63, 64, 66, 71-78, 80, 82, and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 34, and 35 of copending Application No. 15/508,037 in view of Irwin et al. (J. Med Chem. 49:1047-1054, published 2006) and Sparre-Ulrich et al. (USP 10,774,127 B2, published 15 September 2020, priority to 12 October 2016).

The difference between ’037 and the claimed invention is that ‘037 does not claim attachment of a fatty acid.
The relevance of Irwin and ‘127 is set forth above. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hGIP(3-30)H18K-amide of ‘037 would could be modified to prevent DPP IV cleavage as shown in Irwin, and as such the skilled artisan would seek to modify the newly produced H18K with a C16 palmitoyl group similar to the Lys16 modification of Irwin. It would further be obvious to modify the C16 to a C16 diacid as taught in ‘127. The skilled artisan would be motivated to make such an alteration because Irwin highlights available lysine residues and indicates that Lys16 modification blocks DPP IV action at the N-terminus, such that one of ordinary skill would expect that modification of the mutated H18K would provide similar benefits. There would be a reasonable expectation of success because ‘037 already provides the base peptide, the Irwin art teaches palmitoylation of lysines in GIP, and the ‘127 patent shows use of a diacid in a related peptide, such that one of ordinary skill would expect success in adding a palmitoyl diacid to the H18K mutation. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	With respect to claim 64, the attachment of the C16 fatty acid to K18 would be such that the molecule does not comprise a fatty acid molecule attached to an N-terminal amino acid residue of position 3 of SEQ ID NO:2.
	With respect to claims 68 and 71, the ‘037 art claims a H18K variant of SEQ ID NO:2 as set forth above.
	With respect to claim 72, the fatty acid is attached within residues 11 to 21 of SEQ ID NO:2.
	With respect to claims 73 and 74, the claims of ‘037 and Irwin make obvious attachment of a fatty acid at either position 16 or position 18, as well as any position containing a lysine residue.
	With respect to claim 75, as set forth above the Irwin art teaches attachment via the ε-amino group of a lysine side chain.
	With respect to claims 76 and 77, the C16 of Irwin reads upon both claims, comprising a CH3(CH2)14CO- group and in conjunction with ‘127 provides a COOH(CH2)14CO-.
	With respect to claim 78, the Irwin art teaches direct linkage to an amino acid via the ε-amino group of a lysine side chain.
	With respect to claim 80, as set forth above the ‘037 art claims a sequence identical to SEQ ID NO:75, hGIP(3-30)H18K.

	With respect to claim 83, as set forth above the ‘037 art claims C-terminal amidation.
This is a provisional nonstatutory double patenting rejection. The Examiner notes that a notice of allowance was mailed in the ‘037 application on 27 November 2020, such that the provisional nature of the rejection will be withdrawn upon issuance of the resulting patent.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658